
	

113 HR 1858 IH: Congress Leads by Example Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1858
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on the
			 Judiciary and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Accountability Act of 1995 to
		  provide enhanced enforcement authority for occupational safety and health
		  protections applicable to the legislative branch, to provide whistleblower
		  protections and other antidiscrimation protections for employees of the
		  legislative branch, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congress Leads by Example Act of
			 2013.
		2.Enhanced
			 enforcement of protections of occupational safety and health act applicable to
			 legislative branch
			(a)Subpoena
			 Authority for Office of ComplianceSection 215(c)(1) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1341(c)(1)) is amended—
				(1)by striking subsections (a),
			 and inserting subsections (a), (b),; and
				(2)by striking
			 657(a), and inserting 657(a), (b),.
				(b)Recordkeeping
			 Requirements for Employing OfficesSection 215(c) of such Act (2
			 U.S.C. 1341(c)) is amended—
				(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7);
				(2)in paragraph (6),
			 as so redesignated, by striking paragraph (3) or (4) and
			 inserting paragraph (4) or (5); and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)Recordkeeping
				requirementsEach employing
				office shall be subject to the requirements of subsection (c) of section 8 of
				the Occupational Safety and Health Act of 1970 (29 U.S.C. 657(c)) that are
				applicable to employers under such section, and the General Counsel shall
				exercise the authorities granted to the Secretary of Labor under such
				subsection.
						.
				(c)Prohibiting
			 Retaliation
				(1)In
			 generalSection 215 of such Act (2 U.S.C. 1341) is
			 amended—
					(A)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h);
			 and
					(B)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Prohibiting
				retaliation
								(1)In
				generalAn employing office may not discharge or in any manner
				discriminate against any covered employee because such employee has requested
				the General Counsel to take any action authorized under this section, or has
				instituted or caused to be instituted, or has testified or is about to testify
				in, any proceeding that arises from the application of this section to the
				employing office, or because of the exercise by such employee on behalf of
				himself or others of any right provided under this section.
								(2)Enforcement
									(A)Charge filed
				with general counselAny
				covered employee who believes that he has been discharged or otherwise
				discriminated against by an employing office in violation of paragraph (1) may
				file a charge against the employing office with the General Counsel not later
				than 180 days after the occurrence of the alleged violation. The General
				Counsel shall investigate the charge.
									(B)MediationIf, upon investigation under subparagraph
				(A), the General Counsel believes that a violation of paragraph (1) may have
				occurred and that mediation may be helpful in resolving the dispute, the
				General Counsel may request mediation under subsections (b) through (d) of
				section 1403 between the covered employee and the employing office.
									(C)Complaint;
				hearing; Board reviewIf
				mediation under subparagraph (B) has not succeeded in resolving the dispute (or
				if the General Counsel does not request mediation under such subparagraph) and
				the General Counsel believes that a violation of paragraph (1) may have
				occurred, the General Counsel may file with the Office a complaint against the
				employing office. The complaint shall be submitted to a hearing officer for
				decision pursuant to subsections (b) through (h) of section 1405 and any person
				who has filed a charge under subparagraph (A) may intervene as of right, with
				the full rights of a party. The decision of the hearing officer shall be
				subject to review by the Board pursuant to section 1406.
									(D)Judicial
				reviewAn individual who is
				aggrieved by a final decision of the Board under subparagraph (C) may file a
				petition for review in the United States Court of Appeals for the Federal
				Circuit, pursuant to section
				1407.
									.
					(2)Conforming
			 amendmentsSection 215 of such Act (2 U.S.C. 1341) is
			 amended—
					(A)in subsection (g),
			 as redesignated by paragraph (1)(A), by striking subsection
			 (e)(1) and inserting subsection (f)(1) and by striking
			 subsection (e)(2) and inserting subsection
			 (f)(2); and
					(B)in subsection (h)(1), as redesignated by
			 paragraph (1)(A), by striking (e)(3) and inserting
			 (f)(3).
					(d)Effective
			 Date
				(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 section shall take effect upon the adoption of regulations promulgated by the
			 Board of Directors of the Office of Compliance to implement the amendments in
			 accordance with section 304 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1384).
				(2)Interim
			 applicabilityDuring the period that begins on the date of the
			 enactment of this Act and ends on the effective date of the regulations
			 referred to in paragraph (1), the amendments made by this section shall be
			 implemented by the Board of Directors of the Office of Compliance, the General
			 Counsel of the Office of Compliance, or a hearing officer or court under the
			 Congressional Accountability Act of 1995 (as the case may be) by applying (to
			 the extent necessary and appropriate) the most relevant substantive executive
			 agency regulations promulgated to implement the provisions of law that are made
			 applicable to employing offices and covered employees (as such terms are
			 defined in the Congressional Accountability Act of 1995) by such
			 amendments.
				3.Application to
			 legislative branch employees of whistleblower protection rules and restrictions
			 on discharge by reason of garnishment and discriminatory treatment by reason of
			 bankruptcy
			(a)In
			 GeneralPart A of title II of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1311 et seq.) is amended—
				(1)in the heading, by
			 striking fair labor standards,
			 and all that follows and inserting and other protections
			 and benefits;
				(2)by redesignating
			 section 207 as section 209; and
				(3)by inserting after
			 section 206 the following new sections:
					
						207.Rights and
				protections under whistleblower protection rules
							(a)Rights and
				Protections Described
								(1)In
				generalNo employing office may take or fail to take, or threaten
				to take or fail to take, a personnel action (within the meaning of chapter 23
				of title 5, United States Code) with respect to any covered employee or
				applicant for employment because of—
									(A)any disclosure of
				information by a covered employee or applicant which the employee or applicant
				reasonably believes evidences—
										(i)a
				violation of any law, rule, or regulation, or
										(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety,
										if such
				disclosure is not specifically prohibited by law and if such information is not
				specifically required by Executive order or the rules of the House of
				Representatives or Senate to be kept secret in the interest of national defense
				or the conduct of foreign affairs; or(B)any disclosure to
				the General Counsel, or to the Inspector General of an executive agency or
				office of the legislative branch or another employee designated by the head of
				the agency or office to receive such disclosures, of information which the
				employee or applicant reasonably believes evidences—
										(i)a
				violation of any law, rule, or regulation, or
										(ii)gross
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety.
										(2)DefinitionsFor
				purposes of this section and for purposes of applying the procedures
				established under title IV for the consideration of alleged violations of this
				section—
									(A)the term
				covered employee includes an employee of the Government
				Accountability Office or Library of Congress; and
									(B)the term
				employing office includes the Government Accountability Office and
				the Library of Congress.
									(b)RemedyThe
				remedy for a violation of subsection (a) shall be such remedy as would be
				appropriate if awarded under chapter 12 of title 5, United States Code, with
				respect to a prohibited personnel practice described in section 2302(b)(8) of
				such title.
							(c)Regulations To
				Implement Section
								(1)In
				generalThe Board shall, pursuant to section 304, issue
				regulations to implement this section.
								(2)Agency
				regulationsThe regulations issued under paragraph (1) shall be
				the same as the substantive regulations promulgated by the Merit Systems
				Protection Board to implement chapters 12 and 23 of title 5, United States
				Code, except to the extent that the Board of Directors of the Office of
				Compliance may determine, for good cause shown and stated together with the
				regulation, that a modification of such regulations would be more effective for
				the implementation of the rights and protections under this section.
								208.Restriction on
				discharge from employment by reason of garnishment or discriminatory treatment
				by reason of bankruptcy
							(a)Garnishment
								(1)Rights and
				protections describedNo employing office may discharge any
				covered employee by reason of the fact that the employee’s earnings have been
				subjected to garnishment for any one indebtedness.
								(2)RemedyThe
				remedy for a violation of paragraph (1) shall be such remedy as would be
				appropriate if awarded under section 304(b) of the
				Consumer Credit Protection Act (15
				U.S.C. 1674(b)).
								(b)Bankruptcy
								(1)Rights and
				protections describedNo employing office may deny employment to,
				terminate the employment of, or discriminate with respect to employment
				against, a covered employee who is or has been a debtor under title 11, United
				States Code, or a bankrupt or a debtor under the Bankruptcy Act, or another
				covered employee with whom such bankrupt or debtor has been associated, solely
				because such bankrupt or debtor—
									(A)is or has been a
				debtor under such title or a debtor or bankrupt under such Act;
									(B)has been insolvent
				before the commencement of a case under such title or during the case but
				before the grant or denial of a discharge; or
									(C)has not paid a
				debt that is dischargeable in a case under such title or that was discharged
				under such Act.
									(2)RemedyThe
				remedy for a violation of paragraph (1) would be such remedy as would be
				appropriate if awarded with respect to a violation of section 525(a) or (b) of
				title 11, United States Code.
								(c)DefinitionsFor
				purposes of this section and for purposes of applying the procedures
				established under title IV for the consideration of alleged violations of this
				section—
								(1)the term
				covered employee includes an employee of the Government
				Accountability Office or the Library of Congress; and
								(2)the term
				employing office includes the Government Accountability Office and
				the Library of Congress.
								(d)Regulations To
				Implement Section
								(1)In
				generalThe Board shall, pursuant to section 304, issue
				regulations to implement this section.
								(2)Agency
				regulationsThe regulations issued under paragraph (1) shall be
				the same as the substantive regulations promulgated to implement section 304 of
				the Consumer Credit Protection Act
				(15 U.S.C. 1674) and the substantive regulations promulgated to implement
				section 525 of title 11, United States Code, except to the extent that the
				Board of Directors of the Office of Compliance may determine, for good cause
				shown and stated together with the regulation, that a modification of any such
				regulation would be more effective for the implementation of the rights and
				protections under this
				section.
								.
				(b)Conforming
			 Amendment to Bankruptcy CodeSection 525 of title 11, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)(1)In the case of an
				alleged violation of subsection (a) or (b) by a governmental unit which is a
				legislative branch employing office with respect to an employee of such office
				who is a legislative branch covered employee, the procedures for consideration
				of the alleged violation shall consist of the procedures applicable under title
				IV of the Congressional Accountability Act of 1995.
						(2)In this subsection—
							(A)the term legislative branch
				employing office means an employing office described in section 101(9)
				of the Congressional Accountability Act of 1995, and includes the Government
				Accountability Office and the Library of Congress; and
							(B)the term legislative branch
				covered employee means a covered employee described in section 101(3) of
				the Congressional Accountability Act of 1995, and includes an employee of the
				Government Accountability Office or the Library of
				Congress.
							.
			(c)Other Conforming
			 AmendmentSection 102(a) of the Congressional Accountability Act
			 of 1995 (2 U.S.C. 1302(a)) is amended by adding at the end the following new
			 paragraphs:
				
					(12)Section
				2302(b)(8) of title 5, United States Code.
					(13)Section 304 of
				the Consumer Credit Protection Act
				(15 U.S.C. 1674).
					(14)Section 525 of
				title 11, United States
				Code.
					.
			(d)Clerical
			 AmendmentThe table of contents for part A of title II of the
			 Congressional Accountability Act of 1995 is amended—
				(1)in the item
			 relating to part A, by striking Fair Labor
			 Standards, and all that follows and inserting
			 and Other Protections and
			 Benefits;
				(2)by redesignating
			 the item relating to section 207 as relating to section 209; and
				(3)by inserting after
			 the item relating to section 206 the following:
					
						
							Sec. 207. Rights and protections under
				whistleblower protection rules.
							Sec. 208. Restriction on discharge from
				employment by reason of garnishment or discriminatory treatment by reason of
				bankruptcy.
						
						.
				4.Requiring
			 retention of records necessary to administer anti-discrimination laws
			 applicable to covered employees
			(a)Title VII of the
			 Civil Rights Act; Age Discrimination in Employment Act; Americans with
			 Disabilities ActSection 201
			 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311) is
			 amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e); and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Retention of
				Records
							(1)Requiring
				employing offices to retain records necessary to administer rights and
				protectionsTo the extent
				that the following provisions of law require the keeping of records necessary
				or appropriate for the administration of this section, such provisions of law
				shall apply to employing offices:
								(A)Section 709(c) of
				the Civil Rights Act of 1964 (42 U.S.C. 2000e–8(c)).
								(B)Section 7(a) of
				the Age Discrimination in Employment Act of 1967 (29 U.S.C. 626(a)).
								(C)Section 107(a) of
				the Americans with Disabilities Act of 1990 (42 U.S.C. 12117(a)).
								(2)Effective
				dateThis subsection shall apply with respect to records
				generated on or after the expiration of the 60-day period that begins on the
				date of the enactment of this
				subsection.
							.
				(b)Family and
			 Medical Leave Act of 1993
				(1)In
			 generalSection 202(a)(1) of such Act (2 U.S.C. 1312(a)(1)) is
			 amended by striking sections 101 through 105 and inserting
			 sections 101 through 105 and section 106(b).
				(2)Effective
			 date
					(A)In
			 generalSubject to subparagraph (B), the amendment made by
			 paragraph (1) shall take effect upon the adoption of regulations promulgated by
			 the Board of Directors of the Office of Compliance to implement the
			 amendment.
					(B)Interim
			 applicabilityDuring the
			 period that begins on the date of the enactment of this Act and ends on the
			 effective date of the regulations referred to in subparagraph (A), the
			 amendment made by paragraph (1) shall be implemented by the Board of Directors
			 of the Office of Compliance or a hearing officer or court under the
			 Congressional Accountability Act of 1995 (as the case may be) by applying (to
			 the extent necessary and appropriate) the most relevant substantive executive
			 agency regulations promulgated to implement the provision of law that is made
			 applicable to employing offices and covered employees (as such terms are
			 defined in the Congressional Accountability Act of 1995) by such
			 amendment.
					(c)Fair Labor
			 Standards Act of 1938
				(1)In
			 generalSection 203(a)(1) of
			 such Act (2 U.S.C. 1313(a)(1)) is amended—
					(A)by striking
			 and section 12(c) and inserting section 11(c), and
			 section 12(c); and
					(B)by striking
			 212(c) and inserting 211(c), 212(c).
					(2)Effective
			 date
					(A)In
			 generalSubject to subparagraph (B), the amendment made by
			 paragraph (1) shall take effect upon the adoption of regulations promulgated by
			 the Board of Directors of the Office of Compliance to implement the
			 amendment.
					(B)Interim
			 applicabilityDuring the
			 period that begins on the date of the enactment of this Act and ends on the
			 effective date of the regulations referred to in subparagraph (A), the
			 amendment made by paragraph (1) shall be implemented by the Board of Directors
			 of the Office of Compliance or a hearing officer or court under the
			 Congressional Accountability Act of 1995 (as the case may be) by applying (to
			 the extent necessary and appropriate) the most relevant substantive executive
			 agency regulations promulgated to implement the provision of law that is made
			 applicable to employing offices and covered employees (as such terms are
			 defined in the Congressional Accountability Act of 1995) by such
			 amendment.
					5.Requiring employing
			 offices to post notice of rights of covered employees and provide training
			 regarding rights and remedies
			(a)In
			 GeneralTitle V of the Congressional Accountability Act of 1995
			 (2 U.S.C. 1431 et seq.) is amended by inserting after section 506 the following
			 new section:
				
					507.Requiring
				employing offices to post notice of rights of covered employees and provide
				training regarding rights and remedies
						(a)Notices of
				RightsEach employing office
				shall post and keep posted (in conspicuous places upon its premises where
				notices to covered employees are customarily posted) notices provided by the
				Board that describe the rights and protections applicable to covered employees
				of the office under this Act or any other Federal law made applicable to
				covered employees pursuant to this Act.
						(b)TrainingEach employing office shall provide to the
				covered employees of such office training regarding the rights and protections
				and remedies applicable to such employees under this Act or any other Federal
				law relating to the terms and conditions of employment.
						(c)Effective
				dateThis section shall take effect 60 days after the date of the
				enactment of this
				section.
						.
			(b)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 amending the item relating to section 507 to read as follows:
				
					
						Sec. 507. Requiring employing offices to
				post notice of rights of covered employees and provide training regarding
				rights and
				remedies.
					
					.
			6.Coverage of
			 legislative branch employees under rules protecting jurors’ employment
			(a)In
			 GeneralSection 1875(a) of title 28, United States Code, is
			 amended—
				(1)by striking
			 (a) and inserting (a)(1); and
				(2)by adding at the
			 end the following:
					
						(2)In this section—
							(A)the term employer
				includes an employing office under section 101(9) of the Congressional
				Accountability Act of 1995, the Government Accountability Office, the
				Government Printing Office, and the Library of Congress; and
							(B)the term permanent
				employee includes any covered employee under section 101(3) of the
				Congressional Accountability Act of 1995 and any employee of the Government
				Accountability Office, the Government Printing Office, and the Library of
				Congress, without regard to whether the employee’s term of service or
				appointment is
				permanent.
							.
				(b)Effective
			 DateThe amendments made by subsection (a) apply with respect to
			 individuals summoned for juror service or serving on juries on or after the
			 date of the enactment of this Act.
			
